DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 02/09/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 8, 14, 15, and 20. Claims 1-20 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 1-20 is withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 112(b) rejection(s) of claims 1-20 are withdrawn in view of the amendments to the claims.  
	The 35 U.S.C. 101 rejection of claims 1-4, 6-11, 13-17, and 19-20 is maintained, a revised rejection addressing the amendments to the claims is set forth below. 
	The 35 U.S.C. 103 rejection(s) of 1-20 in the previous office action are maintained. The amendments to the claims are consider in view of the cited references and found insufficient to overcome the rejection, Applicant’s arguments are directed to the amendments which are addressed by the revised rejection set forth below and thus are moot/unpersuasive for the reasons described in the rejection. 





Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant argues that the claims fail Prong 1 of the analysis because they do not recite any abstract ideas falling within the enumerated groupings of abstract idea, i.e. “While Applicant does not concede to this interpretation of claim 1, Applicant submits that even if claim 1 were directed to such a concept, the alleged abstract idea does not fall within any of the subject matter groupings of abstract ideas enumerated in the 2019 Guidance (i.e. "Mathematical concepts," "Certain methods of organizing human activity," or "Mental Processes"). Therefore, for at least this reason, claim 1 does not recite an abstract idea, failing Prong One of the USPTO's required analysis.” (Remarks P. 14-15). Examiner finds this argument unpersuasive. The claims recite steps, as identified in the rejection below, used to output a recommendation of a workplace set-up/arrangement based on meeting participant preferences which falls within the grouping of “Certain methods of organizing human activity” because it is part of commercial interactions such as business relations and/or includes the management of personal behavior or relationships or interactions between people to facilitate management and set-up of a meeting based on the participants who will attend the meeting. Additionally the claims include steps of “collecting”, “identifying”, “determining”, “collecting”, “determining”, and “outputting” which include data observations, evaluations, judgements or opinions for receiving/determining participant preferences and outputting a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting which are capable of being performed mentally or with the aid of pen and paper and thus fall well-within the “Mental Processes” grouping as well. Therefore, because the claims recite limitations falling within at least one of the aforementioned groupings of abstract concepts the claims clearly recite an abstract idea when analyzed under Step 2A-Prong 1. See rejection below for further detail. 
Applicant argues “that claim 1's features are integrated into the practical application of a computer-based monitoring system. For example, claim 1 recites "collecting participant preference information and meeting data from the monitoring package by enabling the participants to enter preferences onto a list of configurable items for a conference room setup;... monitoring participation attendance in real time by tracking meeting logins and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting; and outputting a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting, wherein the generated workplace arrangement displays interactive prompts on a user interface that are responsive to participant selection;" (emphasis added). By integrating these features to the environment of a monitoring system, claim 1 integrates the features - and any associated abstract ideas - into a practical application (e.g. monitoring participants in real time), thereby rendering claim 1 subject matter eligible.” (Remarks P. 16). Examiner finds this argument unpersuasive. The element(s) referenced by Applicant of the participants entering preferences onto a list of the configurable items in the room, e.g. the participants specifying preferred room temps on a piece of paper, and generating a custom and proactively selected workplace arrangement based on stored room styles and the determinations of the preferred set-up are part of the abstract idea itself including manual or mental human practices in selecting preferred conference room arrangements. The element(s) of monitoring attendance via “tracking meeting logins and based scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting”  referenced by Applicant are merely various data gathering activities recited at a high-level of generality and thus are merely insignificant extra-solution activity that fails to integrate the abstract idea into a practical application (MPEP 2106.05(g)). The element(s) of “wherein the generated workplace arrangement displays interactive prompts on a user interface that are responsive to participant selection;” referenced by Applicant are found to be merely the displaying of the data output/workplace arrangement on a general purpose computer interface that has generic selectable prompts/interface elements, e.g. to enable the user to select the recommended arrangement, which merely amounts to using the computer as a tool to apply the abstract, an attempt at limiting the abstract idea to a particular field of use, and/or is merely insignificant extra-solution activity and thus fails to integrate the recited abstract idea into a practical application. 
For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained. See the rejection herein for further detail. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for determining recommended workplace set-ups based on meeting participant preferences (E.g. Spec: [0032]-[0033]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-4, 6-7), “computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices” (claims 8-11, 13-14) (Spec: [0056]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire.”), and “system” (claims 15-17, and 19-20).
Step 2A – Prong 1: Claims 1-4, 6-11, 13-17, and 19-20  are found to recite limitations that set forth the abstract idea(s), namely in representative independent claim 1 (claims 8 and 15 reciting the same or substantially similar claim limitations):
collecting participant preference information and meeting data …by enabling the participants to enter preferences onto a list of configurable items for a conference room setup;
identifying an upcoming meeting for the user according to the meeting data; 
determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting …(Finding that under the broadest reasonable 
collecting a set of participant preference information for the participants in the list of participants including the participant preference information for the user; 
determining a workplace set-up for the upcoming meeting based on the set of participant preference information; and 
outputting a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting … (Finding that under the broadest reasonable interpretation of the claim the “outputting a generated custom and proactively selected workplace arrangement” includes the suggesting or outputting of space layouts and configurations for the meeting room for selection by a user [and/or to be implemented by the user] (e.g. Spec: [0008]; [0033]), i.e. is merely a providing, e.g. notification or display, of the results of the analysis, e.g. providing a judgement or opinion of the optimal workplace arrangement(s) for selection, and does not require any actual implementation of said arrangement, e.g. automatic control of lights or temperature etc. (see claims 5, 12, and 18 found eligible))
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-17, and 19-20 recite the same or similar abstract idea(s) as parent independent claims 1, 8, and 15 with dependent claims 2-4, 7, 9-11, 14, 16-17, and 20 merely reciting additional data analysis steps or data characterization which further set forth the abstract idea(s), including: 
In Claims 2, 9, and 16: generating a data model for the participants based on the set of participant preference information and participant data.  
In Claims 3, 10, and 17: further comprising determining an overall preferred setting of the participants attending the upcoming meeting, wherein determining the overall preferred settings comprises: 
analyzing the set of participant preference information;  
P201803814US01Page 24 of 31intersecting the participant preference information of the participants attending the upcoming meeting; 
weighing the participant preference information of the participants attending the detected upcoming meeting based on participant hierarchy.  
In Claims 4, 11, and 17: wherein intersecting further comprises: identifying common characteristics in the participant preference information. 
In Claims 7, 14, and 20: further comprising: generating feedback based on meeting outcomes, wherein generating feedback comprises:
[providing surveys to] the participants about the effectiveness of the meeting; and 
comparing feedback input received from the participants with  previous feedback input from the participants from similar meetings.  
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed limitations above directed to outputting/suggesting determining workplace arrangement/set-up for an identified upcoming meeting according to participant preferences for participants identified for the upcoming meeting based on conversation threads/data, including generating a model to determine an overall preferred setting of the participants based on intersecting and weighting preference information, and generating and comparing feedback based on surveys to participants based on effectiveness of the meeting, is found to correspond to the category of:
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claimed limitations identified above, including the collecting/observation of data or information and identifying of information within that data to determine a workplace set-up/arrangement to output/recommend [for user selection] based on various data, e.g. previously stored room styles, and a generated model for determining overall preferred settings of the participants [for the meeting 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the abstract idea(s) identified above, including the determination and outputting/recommendation of workplace set-ups/arrangements based on participant preferences and meeting data, are business or commercial interactions performed in the management and organization of business facilities and/or in the management or organization of meetings or interactions between people. 
Step 2A – Prong 2: Claims 1-4, 6-11, 13-17, and 19-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims include the additional elements:
“A computer-implemented method comprising:” (claim 1), “A computer program product for setting up a room, the computer program product comprising:  P201803814US01Page 25 of 31one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:” (claim 8), and “A computer system for setting up a room, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:” (claim 15), and “storing the access credentials on a database”
“creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile” (claims 1, 8, and 15), “collecting participant preference information and meeting data from the monitoring package;” (claims 1, 8, and 15), and “determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package” (claims 1, 8, and 15), however the continuous collecting/monitoring for “integrating” data from multiple sources, e.g. for storage and combined usage as part of the abstract idea analysis, i.e. mere data aggregation, merely amounts to insignificant extra-solution activity, i.e. pre-solution data gathering, and thus the aforementioned elements fail to integrate the abstract idea into a practical application (MPEP 2106.05(g));
“monitoring participation attendance in real time by tracking meeting logins and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting;” (claims 1, 8, and 15) however the aforementioned monitoring of participation attendance in “real time” by  a variety of “tracking” and “sensing” methods recited at a high-level of generality merely amounts to insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
“wherein the generated workplace arrangement displays interactive prompts on a user interface that are responsive to participant selection” (claims 1, 8, and 15), however the aforementioned elements of displaying interactive prompts on a user interface that are responsive to selection merely amounts to the use of a general purpose computer as tool to apply the abstract idea including displaying the results of the analysis, i.e. outputting the workplace arrangement, for selection by a participant(s) on a general purpose computer (MPEP 2106.05(f), also MPEP 2106.04(a)(2)(III)(C ): “3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed …and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information,”) and/or is merely an attempt to limit the abstract idea to a particular technological environment of displaying information via an interactive GUI displayed by a general purpose computer (MPEP 2106.05(h)) and thus fails to integrate the abstract idea into a practical application, furthermore the aforementioned elements are additionally merely part of insignificant extra-solution activity, e.g. post-solution data output activity, and thus further fails to integrate the abstract idea into a practical application (MPEP 2106.05(g)). 
wherein integrating and creating the monitoring package further comprises: receiving access to the PIMS and social network profile is granted via access credentials provided by the user, wherein integrating enables read and write access to calendar applications, e- mail applications, and social media networks associated with the user; and storing the access credentials on a database.” (Claims 6, 13, and 19), however the aforementioned elements further limit the “integrating” and “creating” of the monitoring package as recited in parent claims 1, 8, and 15 and thus are found similarly to be merely part of the insignificant pre-solution activity, including data gathering, i.e. the accessing the data based on credentials received from a user and enabling “read” access, and data storage steps, i.e. the enabling “write” access and storing the credentials, (MPEP 2106.05(g)) and thus the aforementioned elements fail to integrate the recited abstract idea into a practical application. 
“displaying, by a user interface on a computing device, one or more responsive prompts and e-mail surveys to the participants about the effectiveness of the meeting” (Claims 7, 14, and 2), however the aforementioned elements of displaying prompts and e-mail surveys by a user interface of a computing device is merely an attempt to limit the abstract idea including collecting feedback regarding the meeting to a particular technological environment of electronic surveys, e.g. using e-mail or other messaging prompts or notifications, merely displayed on a general purpose computer (MPEP 2106.05(h)) and thus fails to integrate the abstract idea into a practical application, furthermore the aforementioned elements are additionally merely part of insignificant extra-solution activity, e.g. post-solution data output activity, that at most includes transmitting and displaying the prompt and e-mail survey to a user via a user interface of a general purpose 
Step 2B: Claims 1-4, 6-11, 13-17, and 19-20  do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), including attempting to limit the abstract idea to a particular technological environment/field of use of providing data output via interactive GUI displays and electronic communications/surveys as part of the post-solution activity (MPEP 2106.05(h)), and further performs insignificant extra-solution activity that merely amount to insignificant data gathering or output steps including: 
the creating of the “monitoring package” by accessing and monitoring various data sources for use in determining preference and meeting data (claims 1, 8, and 15) including retrieving credentials, storing the credentials, and enabling reading and writing of data based on the credentials/access, i.e. the retrieval and storage of data in memory, (claims 6, 13, and 19); 
the “monitoring participation attendance in real time by tracking meeting logins, and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting;” to collect or log various data used to monitor meeting attendance, i.e. by transmitting the data over a network, e.g. from the data source to a server for use in the analysis, (claims 1, 8, and 15);  and 
the outputting of the workplace arrangement including “displays interactive prompts on a user interface that are responsive to participant selection” [via a general purpose computer display] (claim 1, 8 and 15);
the “displaying, by a user interface on a computing device, one or more responsive prompts and e-mail surveys” (claims 7, 14, and 20) which includes transmitting the prompt and e-mail survey to the computing device (e.g. from the server) for display to the user
such insignificant extra-solution activity further found to be merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and A Web browser’s back and forward button functionality (i.e. interactive/selectable interface elements)), noting further evidenced by “The Windows Interface Guidelines – A Guide for Designing Software”,
Microsoft Windows, February 1995, https://www.ics.uci.edu/~kobsa/courses/ICS104/course-
notes/Microsoft_WindowsGuidelines.pdf1 and the conventionality of “tracking”/ “sensing” of attendance via video imaging or badge scanning is further evidenced by: Nawaz et al.2 (P. 376: “VIDEO tracking is a widely researched topic with applications in event detection, surveillance and behavior analysis.”, P. 387: “The proposed measures are suitable for targets modeled in terms of their position and 2D image-plane-occupied area, as commonly considered in the literature”), Trucco et al.3 describing a survey of the state of the art of computer vision/video tracking technology including well-known, commonly used methods (e.g. P.520: “A well-known solution from control theory is the Kalman filter (KF) [12], a well- known optimal, recursive estimator of the state of a dynamic system. KFs have been adopted widely in video tracking in air”, P. 521: “This section presents some fundamental video tracking techniques developed by the computer vision community.”) and Kortuem et al.4 (P.44,col.1: “The Internet of Things is partly inspired by the success of RFID technology, which is now widely used for tracking objects, people, and ani-mals.”). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to determining and outputting/recommending workplace set-ups/arrangements based on meeting participant preferences. 
	Claims 1-4, 6-11, 13-17, and 19-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Koitz et al. US 20180204147 A1 (hereinafter “Koitz”) in view of
Naganathan et al. US 20170316383 A1 (hereinafter “Naganathan”), in further view of
M. Saravanan and A. Das, "Smart real-time meeting room," 2017 IEEE Region 10 Symposium (TENSYMP), 2017, pp. 1-5, doi:10.1109/TENCONSpring.2017.8070069. (hereinafter “Saravanan”).
Claim 1,
Koitz teaches: A computer-implemented method comprising: (Fig. 2-3)
collecting participant preference information and meeting data from the monitoring package by enabling the participants to enter preferences onto a list of configurable items for a conference room setup; ([0024]: In some embodiments, the comfort information (e.g. the environmental comfort preference information (e.g. temperature, brightness, or air quality preferences)) for the respective participants is provided directly to the computer system (e.g. [0025]: server) acting as room allocation system or room booking system (e.g. via the query for a room, or by the respective  the information regarding comfort preferences is provided by building users through their personal profiles, e.g., on their building user apps.; [0039 ]: “, e . g . , though a building user app where the meeting participant can input his / her preferences in a personal profile .” and Fig. 2 showing list of preferences, that include equipment settings/ “configurable items” for a meeting/conference room (e.g. [0026]) specified by the participants; [0042]; [0044]: 3. All these types of preferences, both those manually given (1) and the ones resulting from interventions on room conditions (2) are sent to the room booking system as input pn for Participant n.; Fig. 2-3; [0053] In some embodiments, the server S2 comprises an interface I1 to receive the information RI2 regarding rooms, the information PMI2 regarding a planned meeting, and the information PIS, PID regarding participants. In some embodiments, the interface I1 is configured to receive this information wireless (e.g. via WLAN).; [0016]: The method may include (ST2) providing planned meeting information regarding a planned meeting to the room allocation system, wherein the planned meeting information comprises a required time or timeframe, a required capacity, and a required infrastructure. The method may include (ST3) providing participant information regarding a plurality of participants of the planned meeting to the room allocation system, wherein the participant information comprises a name, contact information, an availability indicator, and environmental comfort preference information (e.g. temperature, brightness, or air quality preferences) for each of the respective participants.
identifying an upcoming meeting for the user according to the meeting data; (Koitz: [0038] The server S1 receives from a computer C2 infor mation PM11 regarding a planned meeting . The information PMI1 regarding a planned meeting comprises the required time or timeframe , the required capacity , and the required infrastructure in the room . The computer C2 which is sending the information PMI1 regarding a planned meeting to the computerized system S1 can be every kind of com puting device ( e . g . laptop , workstation desktop computer , smartphone ) . For example , the computer C2 can be the computing device of a secretary who is organizing a meeting or an event for dedicated participants .; [ 0047 ] The actual meeting room is allocated shortly before the meeting starting time ( e . g . , one hour in advance ) , by when participants will have accepted or rejected the invitation .; [0017]: In some embodiments , the required capacity is automatically determined based on meeting invitees ' responses . [ 0018 ] In some embodiments , the participant information regarding a planned meeting is provided ( e . g . communi cated ) to the room allocation system just before the meeting ( e . g . , 30 minutes or one hour before the meeting ) .)
determining a list of participants for the upcoming meeting …( Fig. 2: P1-Pn ; [0006]: and the participant information for each of the plurality of participants that accepted a meeting invitation by the room allocation system.; [0017]: In some embodiments, the required capacity is automatically determined based on meeting invitees' responses.; [0029]: This enables the determined compromise score to take into account the comfort data (or environmental comfort preferences) of those participants which have accepted to attend the meeting; [0030]: In case a participant rejects the invitation, a new compromise score (without this participant) can be determined.;)
collecting a set of participant preference information for the participants in the list of participants including the participant preference information for the user; (Fig. 2; [0024]-[0026]; [0029]: This enables the determined compromise score to take into account the comfort data (or environmental comfort preferences) of those participants which have accepted to attend the meeting ; [ 0039 ] The server S1 receives from the respective invited participants P1 - Pn of a planned meeting individual - related information P11 - Pin , e . g . , though a building user app where the meeting participant can input his / her preferences in a personal profile . The information P11 - PIn comprises 
determining a workplace set-up for the upcoming meeting based on the set of participant preference information;  (Koitz: [0021] In some embodiments , the current environmental conditions ( e . g . , temperature , humidity , etc . ) in the rooms are considered when allocating such that the best fitting rooms according to the compromise score are allocated . Furthermore , this can lead to energy consumption reduc tions , since the conditions in the room allocated already correspond to the preferences of meeting participants .; [ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants .; Abstract: and identifying a specific room resource with a highest generated compromise score .; [0046]: , and ( ii ) supervised algorithms for participant group classification . The latter algorithms cat egory may be used for computing a compromise score that gives the right room to a group of people , based on all their preferences . For instance , when having multiple meeting participants , individual preferences with regard to different comfort and wellbeing characteristics may vary , and through classification we determine the optimum values to fit the largest population .; [0047]: At this point , the optimum conditions for all participants who have accepted the meet ing are calculated by the analytics engine , and the best fitting room is allocated .; also noting: [ 0041 ] FIG . 2 describes an exemplary room booking and allocation scenario , e . g . for an office building . In principle , the scenario described in FIG . 2 is also applicable for booking and allocating desks in open offices .; [0079])
outputting a … proactively selected workplace arrangement for a given event based at least in part on previously stored room [data] and the determined workplace set-up for the upcoming meeting…(Koitz: [0023 ] In some embodiments , the computer ( e . g . a sends the information regarding the best suitable room and / or the room which was finally allocated , to computer devices and / or mobile devices ( e . g . smartphones ) of the participants; [ 0041 ] FIG . 2 describes an exemplary room booking and allocation scenario , e . g . for an office building . In principle , the scenario described in FIG . 2 is also applicable for booking and allocating desks in open offices .; [0026]:  In some embodiments, the interaction between participant n and the room is recorded in a data base (e.g. of a building controller or a building automation system), and each such data point may be stored as an artificial neuron. ;  [0027]:  For example, the threshold for the compromise score could be the arithmetic mean or average of collected historical data, or the median of collected historical data. In some embodiments, the threshold for the compromise score is adjusted according to the respective invited participants. Stored historical comfort data of the respective invited participants may be taken into account. ; [0047]: At this point , the optimum conditions for all participants who have accepted the meet ing are calculated by the analytics engine , and the best fitting room is allocated .; [0079]; [0059]: In the exemplary scenario illustrated in FIG. 3 the sender module SM1 of server S2 is sending the information regarding the allocated room RA to the exemplary computer device C6 (e.g. a smartphone of a user P), to the exemplary computer device C7 (e.g. a workstation or a PC), and to the exemplary computer device C8 (e.g. a laptop).; [0076]: “The paradigm of personalized spaces is becoming increasingly dominant in office environments, where workers demand perfect places fitting their individual needs. The teachings herein may give the building tenant/meeting participant a central role, using data analytics on his/her behavior to provide perfect places or at least perfectly optimized places, to address his/her productivity and comfort needs.” (i.e. “custom”); [0029]: In some embodiments, a specific room is allocated shortly before the meeting starting time (e.g., one hour in advance)… and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements (e.g., infrastructure).)

Koitz fails to teach: 
creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; 
Although Koitz describes collecting meeting information and static and dynamic data that is continuously monitored/logged regarding the participants from various computer systems for integration and determination of preferences ([0038], Fig. 2-3; [0061], [0056]-[0057]; [0014] Some embodiments may include a new dynamic method for allocating rooms/office spaces, based on tenants' personal preferences that are learned over time.; [0046]), Koitz fails to teach integrating personal data with a social network profile by continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments 
determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; (bold emphasis added)
monitoring participation attendance in real time by tracking meeting logins and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting; 
outputting a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting, wherein the generated workplace arrangement displays interactive prompts on a user interface that are responsive to participant selection. (bold emphasis added)
Although Koitz describes personalizing/customizing the allocation of a room based on the accepted participants’ preferences, i.e. allocating/generating a room booking that meets the specific/custom needs of the participants, based on historical room settings and previously recorded room interactions, as described above, Koitz fails to clearly articulate generating a custom workplace arrangement based on previously stored room “styles” and fails to teach “wherein the generated workplace arrangement displays interactive prompts on a user interface that are responsive to participant selection”
Naganathan however, in analogous art of meeting setup, teaches: 
creating a monitoring package by integrating a personal information management system (PIMS) and a social network profile for a user, wherein creating the monitoring package comprises: continuously monitoring e-mail messages, calendar entries, social media posts, and social media comments of the integrated PIMS and social network profile; (Naganathan: Fig. 4; [0026]: Such communication is typically done by email, chat, short message service (SMS) text messaging, social networking, phone, voicemail, in-person, etc. Also, some people maintain blogs, web sites or wiki pages through which they address such topics or subjects. Some of these communication techniques leave an electronic trail of data indicative of the entities involved in the communication, the subjects discussed, and other relevant information. Different communication techniques result (either directly or indirectly) in automatic recording of different types of information regarding the entities and subjects. Email communications, for example, directly leave a detailed record of the parties involved in the communication and the text of the discussion in a storage system of an email server. Blogs directly leave a record of the blog owner, frequent commenters, and the text of the blog post. ; [0032]: An event at the event level 205 is an individual item that belongs, or is linked, to one or more accounts 110-117 in the meeting setup system. Events include data for prior and/or future meetings or appointments logged in calendar applications, prior emails exchanged between email accounts, posts in social networks, attachments (e.g., documents or other artifacts) in emails, chat or SMS messages, etc. ; [0074]: Additionally, the data source services 403 provide the various email, social network, instant messaging, chat, calendaring, applications (e.g., Google™ apps), blog, web site, wiki page, etc. services for the accounts 111-117 of the entities 102-107. ; [0076]; [0085]: Upon starting, the data connectors 405 login (at 501) to the corresponding data source services 403 through an appropriate data channel. To gain such access, the data connectors 405 are previously set up with appropriate user credentials (e.g., usernames, passwords, etc.) for accessing the email accounts, calendar accounts, social networking accounts, etc. of the entities 102-107. ; [0153]:  The data source services 403 must communicate with the computing system 1100 through the network I/O 1105 to provide the various types of data used by the meeting setup system 400 relating to email, chat, SMS text messaging, social networking, phone, voicemail, calendars, blogs, web sites, wiki pages, etc. ; [0030]:  Each account 110-117 at the account level 203 is an entity's ID, handle or designator to an individual service that is investigated or monitored by the meeting setup system. For example, accounts can be designated by an email address, a Facebook™ name, a Twitter™ handle, a meeting room number, or an individual's calendar (among others) for an email account, a Facebook™ account, a Twitter™ account, a meeting room location, or a calendar application, respectively, that are tied into, referenced by, or accessible to, the meeting setup system.; [0091]: For example, the data connectors 405 are continually (e.g., periodically or when triggered) requesting (at 502) the account data from the data source services 403 )
determining a list of participants for the upcoming meeting based on conversation threads associated with the upcoming meeting collected from the monitoring package; (bold emphasis added) (Naganthan: Fig. 7; [0106]: The database interface system 401 resolves the meeting request to a context, i.e., the database interface system 401 (through operations of the gateway process 412 and the core processing engine 413) searches for and returns the potential participants (i.e., one or more second participant accounts, e.g., represented by one or more of the other entity ID account vertices 301 and 302) that are most likely to be interested in or needed for a discussion of the proposed topic, the potential documents or other resources that are most likely to be needed during the discussion, a meeting location, and a meeting time. FIGS. 7-10 show examples of processes for automatically identifying the participants and documents that are most likely to be relevant to the proposed meeting based on the data that has been collected and analyzed as described above.; [0108]: determines or identifies 1) the entity ID account vertices 301 and 302 of the accounts 110-117 that have most recently and most actively been involved with the proposed meeting topic, 2) the entity ID account vertices 301 and 302 of the accounts 110-117 that are most relevant to the proposed meeting topic, and 3) the documents (e.g., for the attachment event vertex 307) that have most recently been associated with the proposed meeting topic, respectively. These accounts and documents are, thus, considered to be potentially most relevant to the proposed meeting topic and represent proposed participants and proposed documents; [0109]: In some embodiments, the processes to determine or identify potentially relevant accounts or documents for a proposed meeting generally involve heuristical approaches with fuzzy matching In some embodiments, the processes may attempt to match the proposed meeting topic with an event vertex generated from a subject line of an email. In some embodiments, the processes may attempt to match the proposed meeting topic with topics extracted from the body portion or other file sections of emails for email event vertices. In some embodiments, a match may not be possible, in which case the meeting organizer may be prompted to refine or change the proposed meeting topic. In some embodiments, if the proposed meeting topic potentially matches multiple topics in the graph database 300, then priority may be given to 1) the topic that most closely matches the proposed meeting topic, 2) the topic generated from a more recent event, 3) the topic generated from an email that is part of the largest email thread, or 4) the topic generated from an email that contains more questions, among other criteria.; [0122 ] The gateway process 412 then determines and assigns ( at 808 ) an event multiplier value to each of the potentially relevant entity ID account vertices 301 and 302 . The event multiplier value is indicative of the potential interest or relevance to the proposed meeting topic of the entity 101 - 107 that owns the email address of the potentially relevant entity ID account vertex 301 or 302 . ; [0123]: For example , if the event or event group vertex 304 - 308 is for an email thread , then a modest event multiplier ( e . g . , with a value of about 0 . 8 , or other appropriate value less than 1 ) is assigned to the potentially relevant entity ID account vertex 301 or 302 , since an email thread can involve many entities 101 - 107 , many of whom may have been relevant to the topic , but actually interested or involved in only very few of the emails . Additionally , if the event or event group vertex 304 - 308 is for an email , and the entity 101 - 107 was the sender of the email or was the only recipient , then it is more likely for the entity 101 - 107 to have a strong interest in or relevance to the topic of that email , so a relatively high event multiplier ( e . g . , with a value of 1 ) is assigned to the potentially relevant entity ID account vertex 301 or 302 . On the other hand , if the entity 101 - 107 was one of many “ TO ” recipients or was a “ CC ” or “ BCC ” recipient , then it is less likely for the entity 101 - 107 to have a strong interest in or relevance to the topic of that email , so a lower event multiplier ( e . g . , with a value of 0 . 9 , or other appropriate value less than 1 ) is assigned to the potentially relevant entity ID account vertex 301 or 302 . In some embodiments , additional calculations for similar multipliers for other types of events ( such as chat sessions , instant messages , wiki pages , blog entries , etc . ) are also performed . For example , a chat or instant message event may be considered more important than an email event , due to the immediacy of those types of communications , so a higher multiplier value may be assigned for these types of events .; [0126]: The gateway process 412 then returns or outputs ( at 811 ) the current relevance weight for each entity ID account vertex 301 - 302 ( or a list that ranks the relevant accounts according to their current relevance weight ) to the process 700 above at 702; Fig. 3: “304”; [0051]: In some embodiments , the edges 311 from the entity ID account vertices 301 and 302 to the email thread event group vertex 304 are of a “ Conversation ” edge type , indicating that the email addresses of the entity ID account vertices 301 and 302 have been involved in the conversation represented by the email thread of the email thread event group vertex 304 .; [0039]: The email thread event group vertex 304 represents, or corresponds to, a group of emails within a conversation or a thread, as defined by email systems that are accessed by the present system and are used by some of the entities 101-107. In some embodiments, the email thread event group vertex 304 is uniquely designated by a thread ID, such as the ConversationID property value (used by Microsoft Exchange™ to identify a conversation thread) or other similar values used by other email systems.;)
outputting a generated custom and proactively selected workplace arrangement for a given event based at least in part on previously stored room styles and the determined workplace set-up for the upcoming meeting, wherein the generated workplace arrangement displays interactive prompts on a user interface that are responsive to participant selection. ( [0115]: The meeting organizer then has an opportunity to review the proposal for the meeting and make any desired changes to the criteria through a user interface on the client device 404. For example, the ranked list is generally presented to the meeting organizer in order to select the best one. e.g., deselect or remove some of the proposed participants or proposed documents from the proposal for the meeting, add other participants or documents, switch the required/optional designation of a participant, request a different time or meeting room, or change food or beverage selections, among other potential changes. In some embodiments, as the meeting organizer makes these changes, or fine tunes the recommendations, the gateway process 412 records or learns the behavior or preferences of the meeting organizer (e.g., preferences for particular meeting rooms, meeting at certain times of the day, certain types of meeting room artifacts, particular meeting participants, etc.), so that these preferences are taken into consideration when setting up meetings for this meeting organizer in the future.; [0113]: In some embodiments, a scheduling application computes a ranked list of best schedules or proposals for the meeting organizer to choose from… Additionally, the need for meeting room artifacts is another specific criterion for computing a ranked list of schedules.; [0109]: In some embodiments, the processes may first attempt to match the proposed meeting topic with past meetings, since follow-up or recurring meetings are common. Therefore, if there are previous meetings on the same or similar topic, then some of the criteria for the proposed meeting (e.g., participants, meeting room, etc.) can be taken directly from the historical data for the previous meetings.; [0111]:  compares the artifacts related to the meeting room with requirements for the meeting (e.g., room capacity compared with the number of proposed participants, presence of projector or other equipment compared to requirements for such items specified in the meeting request, etc.), and selects an appropriate meeting room (e.g., for the meeting room account vertex 303). ; [0112]:  the gateway process 412 generates or produces (at 707) a proposal for scheduling the meeting with all of the various criteria and options…. In some embodiments, the gateway process 412 also takes into consideration various customer extensions, options or company policies related to meetings, e.g., whether to order food for meetings occurring at meal times (e.g., by providing for an email designating meal preferences to be sent to a receptionist or other person responsible for such amenities), whether to provide for beverages (e.g., water, coffee, tea, soft drinks, etc.), whether to These customer extensions or options can be modifiable or customizable within the meeting setup system 400 by or for each business entity or each individual entity participating in the meeting setup system 400. Additionally, in some embodiments, the gateway process 412 also takes into consideration options for various historical data when generating the proposal for the meeting.; [0038]; [0049]; [0107]: FIG. 7 shows a simplified flowchart for an example meeting setup process 700 performed by the database interface system 401 (through operations of the gateway process 412 and the core processing engine 413) to provide a proposed meeting (with participants, meeting room, documents and artifacts) to the client devices 404, in accordance with one or more example embodiments.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz’ system and method(s) as described above, including determining workplace room allocations for planned meetings based on meeting participant preferences, to further include creating a monitoring package by integrating calendar, e-mail, and social networking data for use in determining the workplace arrangement including determining meeting participants based on conversation threads associated with the upcoming meeting collected from the monitoring package and outputting the recommended workplace arrangement in an interface for selection by the user by generating a custom arrangement based on previously stored room styles in view of Naganathan in order to provide an improvement system and techniques for setting up a meeting between people with minimum human interaction or interference such that users are relieved of the burden of organizing a meeting, errors are in scheduling are avoided or mitigated, and individual productivity is enhanced (Naganthan: [0026]-[0027]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Koitz’ room allocation/arrangement based on user preferences for environmental settings with the monitoring and integrating of various data sources for use in generating meeting proposals including determining proposed participants based on conversation threads monitored taught by Naganathan, as described above, in the same field of meeting optimization and management and in the combination each element merely would have performed the same function 

Naganathan fails to teach: 
monitoring participation attendance in real time by tracking meeting logins and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting; 
Saravanan however, in analogous art of meeting management, teaches: 
monitoring participation attendance in real time by tracking meeting logins  and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting; (Saravanan: P.1,col.1, Abstract; P.1,c.2,¶2:“ The sensors collect real-time data of the room and determine the parameters to be controlled such as temperature, relative humidity, pressure, human count, etc.”; P.1,c.2,¶3: “It is designed to allow for a single app or a service to interact with multiple IoT devices, such as sensors attached with lights, heating systems, security cameras and wearables…The data collected from the sensors are directly sent to the cloud for storage which enables the user to view the status of the room from anywhere with access to the internet. The prediction analysis is carried out on the cloud data periodically and depending on the values, a notification is sent to the actuators to initiate specific events. For an example, the presentation created by user relevant to the meeting is sent in  as soon as the members have assembled for the meeting.”; P.2,c.1,¶1: “An application with more advanced capabilities is discussed in [4], which uses some audio-video analysis to deliver meeting rooms functionality, e.g. presentations keywords extraction, employee identification, and activity awareness.”; P.2,c.1,¶5: “When an access card is displayed in the sensor, the decoded name is checked with the start time and end time. This timestamp is then compared with the current time to grant or deny access accordingly.”; Fig. 1, Fig. 2 “Room Access”; P.3,c.1,¶2: “The RFID/NFC sensor helps in decoding the unique ID associated with a person/attendee. The meticulously placed IR sensors act as the eyes of the platform by detecting the movements inside the room to keep track of attendee’s activities.”; P.4,c.1,¶3: “Once the user enters into the smart room, the PIR sensor detects the person’s movement and switch on the appliances in the room…Certain conditions like minimum required persons to start the meeting can also be sensed through PIR sensor and it will be notified accordingly.”; P.4,c.2,¶1: “When the PIR motion sensor detects a person”; P.4,c.2,¶2: “The data stored in the cloud is updated in real time tracking and helps in booking of queued request.”; P.5,c.1,¶1: “Threshold values are defined for the various sensors used in the room. The sensors will continuously measure the room temperature, pressure and the motion sensor will monitor the people entering and leaving the room. The measured values from the sensors are compared with the predefined threshold values. Whenever the measured value exceeds the threshold value and whenever a person enters the room the microcontroller will send an email alert to the display screen. Actuators are also designed to activate response to the sensors. For example, if the value measured by the temperature sensor is greater than the threshold value, then the actuator is programmed to automatically reduce the AC’s temperature. These actuators are programmed to act automatically in accordance with the sensor’s events.”; P.2,c.2,¶4: “Centralized application server will keep track of the meetings, number of participants; P.3, col. 2, last para.-P.4, col.1, 1st para.: “Another tool implemented in our architecture is the Pidgin client. … allowing the user to simultaneously log in to various services from one application. Pidgin client used to take the control of skype conference or other audio video conferences of meetings. The They will be connected once the main lead of the meeting has joined through Pidgin. Pidgin can be configured to work with Microsoft’s Link and Skype for Business, Google’s Hangouts, Slack etc. making it a solution that can be extended into almost any office infrastructure.”; P. 5, col. 1, F.: “Then the same is configured to perform audio / video meetings on our Smart meeting room.”;)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan’s system and method(s) as described above, including determining workplace allocations based on meeting participant preferences, e.g. comfort preference including temperature, lighting, etc., to include determining meeting participants by monitoring real-time attendance by “tracking meeting logins  and badge scanning of participants entering a conference room, and sensing, by a video camera, participants that enter a meeting” in view of Saravanan in order to utilize a smart meeting room architecture that increases accessibility, security, and ease of use to smoothly carry out and manage meetings and meeting rooms and increases user comfort regarding meeting rooms and utilizing movement detection to control lights and provide power savings, e.g. by turning the lights on when participants are detected and off when no movement is detected (Saravanan: P. 2, col. 1, ¶3: Our SMR setup aims to increase accessibility, security and ease of use. Considering this, we have identified various use cases that resolve the user’s discomforts with regards to meeting rooms. The use cases presented here to cover the most required features to carry out meetings smoothly and to manage the meeting rooms.”; P. 2, col. 1, ¶2; P. 2, col. 2, ¶3: “IR sensors are placed in the meeting room which will trigger the relays when no movement is detected in the meeting room resulting in saving power.”) including providing an improvement over other systems by incorporating sensing and monitoring functionality with actuation of control features (Saravanan: P.3,c.1,¶1: “The AppIoT platform simplifies and improves device production and distribution processes, providing true real-time monitoring and control over connectivity performance removing complexity by providing a single, uniform interface and integration across multiple mobile operator networks. This platform has bi-directional connections with the ‘things’ i.e. our smart meeting room’s gateway on one side and on the other the ‘applications’ i.e. the end user portal to control the actual things. This leads in designing an efficient system with a single control over the architecture.”; P.2,col.1, ¶2: “In contrast to those approaches, our architecture, apart from sensing and monitoring functionality also incorporates with actuating features, such as light and AC control and a pre- setup of the meeting room by loading the presentations, automatic hospitality services as well as efficient booking management.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan, as described above, with the sensing, monitoring, and dynamic device control taught by Saravanan in the same field of meeting room management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz ([0006]; [0015]; [0028]) describing comfort preferences used to determine meeting room allocations including lighting/brightness levels and allowing tracking of user device/appliance interaction for determining preferences over time ([0057]; [0046]; [0026]) and Saravanan (at least  Abstract; P. 3, col. 1,¶2; P. 5, col. 2, ¶1; Fig. 3; P.5,c.1,¶1; P.4,c.1,¶3: “Once the user enters into the smart room, the PIR sensor detects the person’s movement and switch on the appliances in the room…Certain conditions like minimum required persons to start the meeting can also be sensed through PIR sensor and it will be notified accordingly.”) describing automatically managing meeting bookings including receiving meeting request prior to meeting commencement describing ambience preferences for the planned meeting and automatically performing required operations to ensure the meeting room meets the preferred ambience and personal preferences of participants at meeting commencement, the booking patterns and preferred settings being learned over time (P. 4, col. 2, ¶2), and keeping track of the meeting for future planning (P.2,c.2,¶4: “Centralized application server will keep track of the meetings, number of participants and size of the rooms and plan cleaning accordingly.”), the results of the combination were predictable (MPEP 2143 A).

Claims 8 and 15 recite the same or substantially similar limitations as method claim 1 with merely further reciting that the method steps are implemented by “A computer program product for setting up a room, the computer program product comprising:  P201803814US01Page 25 of 31one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising:” (claim 8) and “A computer system for setting up a room, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising:” (claim 15) which is also clearly further taught by Koitz (at least: Fig. 2-4; [0035]: “The computer-readable medium and the computer program product having program segments for, when executed on a computer device, causing the computer device (e.g. workstation, desktop computer, laptop, tablet) to implement the method”; [0082]) describing implementing the described method(s) on a computer system and thus claims 8 and 15 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Koitz in view of Naganathan in further view of Saravanan for the same reasons as described above for representative claim 1. 

Claims 2, 9, and 16,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above.
Koitz further teaches: generating a data model for the participants based on the set of participant preference information and participant data.  (Koitz: Fig. 2; [ 0031 ] In some embodiments , the step " generating or computing a compromise score ” is based on deep learning , artificial neural networks , pattern analysis , supervised algo rithms , or unsupervised algorithms . Deep learning can be implemented using artificial neural networks , pattern analy sis , supervised or unsupervised learning algorithms . Com puting a compromise score may be performed by running adequate software programs on a processor of a computer which is configured to execute machine learning algorithms . Deep learning or deep structured learning mechanisms are machine learning mechanisms which are based on learning data or on learning data representations . In the context of artificial neural networks deep learning or deep structured learning mechanisms can be performed supervised or unsu pervised based on training or historical data . In some embodiments , the training data are labeled . [ 0046 ]: For computing the actual preferences , some embodiments employ deep learning using ( i ) unsupervised algorithms for preference pattern analysis , e.g. patterns of participants ' preferences , and ( ii ) supervised algorithms for participant group classification . The latter algorithms cat egory may be used for computing a compromise score that gives the right room to a group of people , based on all their The server S1 uses an analytics engine based on machine learning algorithms ( e . g . deep learning , artificial neural networks , pattern analysis , supervised algorithms , or unsupervised algorithms ) to compute a compromise score for the participants who accepted to attend the meeting . Deep learning can be implemented using artificial neural networks , pattern analysis , supervised or unsupervised learning algorithms . The room RA which fits for most of the participants according to the compromise score is allocated . The information regarding the allocated room RA ( location : room number , floor , building , etc . ) is sent to the participants P1 - Pn . In some embodiments , computing the compromise score for the participants is performed shortly before the scheduled time of the meeting ( e . g . 1 hour before ) . This enables that only those participants who accepted to attend ( means who will really show up in the meeting ) are taken into account when computing the compromise score . In some embodiments , the computerized system S1 comprises a cloud infrastructure .; [ 0064 ] In some embodiments , there is an analytics engine AE2 configured to compute a compromise score CS that gives the best suitable room to a group of participants , based on the information RI3 regarding rooms , based on the information PMI3 regarding the planned meeting , and based on the information PIS2 , PID2 , especially comfort informa tion , of the respective participants which have accepted to attend the panned meeting . In some embodiments , there is a sender module SM2 to send an identification of the allocated room RA to the computing devices of the participants .; [0029]: . This enables the determined compro mise score to take into account the comfort data ( or envi ronmental comfort preferences ) of those participants which have accepted to attend the meeting and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture ) .)

Claims 3, 10, and 17,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz further teaches: further comprising determining an overall preferred setting of the participants attending the upcoming meeting, wherein determining the overall preferred settings comprises: ([ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite; [0029]: . This enables the determined compro mise score to take into account the comfort data ( or envi ronmental comfort preferences ) of those participants which have accepted to attend the meeting and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture ) .; [0030]: In case a participant rejects the invitation, a new compromise score (without this participant) can be determined.; [0047]: At this point , the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine , and the best fitting room is allocated .)
analyzing the set of participant preference information;  ([0046]: , and ( ii ) supervised algorithms for participant group classification . The latter algorithms cat egory may be used for computing a compromise score that gives the right room to a group of people , based on all their preferences . For instance , when having multiple meeting participants , individual preferences with regard to different comfort and wellbeing characteristics may vary , and through classification we determine the optimum values to fit the largest population .; [0047]: At this point , the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine , and the best fitting room is allocated . ; [ 0028 ]-[0029]: . This enables the determined compro mise score to take into account the comfort data ( or envi ronmental comfort preferences ) of those participants which have accepted to attend the meeting and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture )
P201803814US01Page 24 of 31intersecting the participant preference information of the participants attending the upcoming meeting; [wherein intersecting further comprises: program instructions to identify common characteristics in the participant preference information (claim 17)] determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite .; [0046]: This way, space optimization is taken into account and the room booking system chooses the right room size. At this point, the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine, and the best fitting room is allocated. ;  [0045]: 5. The room booking system S1 is linked to an analytics engine which computes the actual preferences for each participant-these are a set of resulting interpolated values from those manually given and those inferred over time (e.g., months, years) based on the interactions of the participant with the rooms (s)he used. Each intervention of a participant to room conditions over time is an artificial neuron, which represents an input for the artificial neural network. For computing the actual preferences, some embodiments employ deep learning using (i) unsupervised algorithms for preference pattern analysis, e.g. patterns of participants' preferences, and (ii) supervised algorithms for participant group classification. The latter algorithms category may be used for computing a compromise score that gives the right room to a group of people, based on all their preferences. For instance, when having multiple meeting participants, individual preferences with regard to different comfort and wellbeing characteristics may vary, and through classification we determine the optimum values to fit the largest population.)
weighing the participant preference information of the participants attending the detected upcoming meeting …([ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e 
Koitz fails to teach: 
weighing the participant preference information of the participants attending the detected upcoming meeting based on participant hierarchy.  (bold emphasis added)
Naganathan however further teaches:
weighing the participant preference information of the participants attending the detected upcoming meeting based on participant hierarchy.  (bold emphasis added) ([0110]: the selection of the proposed meeting time is also based on a variety of considerations related to the importance or influence of some of the participants, such as the availability of the person 1) having the highest importance to the proposed meeting topic, 2) having the highest seniority (or job title or relative position in an org chart), 3) who is the meeting organizer, or 4) who “owns” or manages the project to which the proposed meeting topic pertains, among other considerations, since the time of some participants may be considered more valuable than that of other participants who have to adjust their availability accordingly ; [ 0111 ] In some embodiments , with the entity ID account vertices 301 and 302 for the proposed participants and the proposed meeting time , the gateway process 412 determines ( at 706 ) a meeting room account vertex ( e . g . , 303 ) for a proposed meeting room . To do so , the gateway process 412 reads the data from the entity ID account vertices 301 and 302 and meeting room account vertices ( e . g . , including 303 ) , such as the vertex properties field , which contains the office locations for the entities 101 - 107 and the meeting rooms to which the account vertices 301 - 303 belong , as well as artifacts related to the meeting rooms . The gateway process 412 then compares the locations of the entities with the locations of the meeting rooms , compares the artifacts related to the meeting room with requirements for the meeting ( e . g . , room capacity compared with the number of proposed participants , presence of projector or other equip ment compared to requirements for such items specified in the meeting request , etc . ) , and selects an appropriate meeting room ( e . g . , for the meeting room account vertex 303 ) . ( In some embodiments , multiple meeting rooms are selected and a conference bridge is specified or reserved for com municating between  the selection or location of the proposed meeting room is also based on a variety of considerations , such as 1 ) the geographic center of most or all of the meeting participants ' locations , 2 ) the location of the person having the highest importance to the proposed meeting topic , 3 ) the location of the person having the highest seniority ( or job title or relative position in an org chart ) , 4 ) the location of the meeting organizer , 5 ) the location of the person who " owns ” or manages the project to which the proposed meeting topic pertains , or 6 ) the availability of the meeting room artifacts , among other considerations .; [ 0114 ] Additionally , the participants ' time zones , work hours and preferences are taken into consideration when possible . For meetings with participants spanning conti nents , for example , it may be very difficult , if not impossible , to find time slots during everyone ' s work hours . In that case , the time zone and work hour preferences of the geographical area where the majority of the participants ( or of the most senior or highest ranked participant ) are located is used to select meeting time slots .)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz’ system and method(s) as described above, including determining workplace room allocations for planned meetings based on meeting participant preferences, to further include weighting participant preference information based on a participant hierarchy in view of Naganathan in order to provide an improvement system and techniques for setting up a meeting between people with minimum human interaction or interference such that users are relieved of the burden of organizing a meeting, errors are in scheduling are avoided or mitigated, and individual productivity is enhanced (Naganthan: [0026]-[0027]) and ensuring priority is given to criteria or preferences of individuals having higher importance or seniority( [0110]-[0111]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Koitz’ room allocation/arrangement based on user preferences for environmental settings with the monitoring and integrating of various data sources for use in generating meeting proposals including determining proposed participants based on conversation threads monitored taught by Naganathan, as described above, in the same field of meeting optimization and management and in the combination each element merely would have performed the same function 

Claims 4 and 11,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 3 and 10 as described above. 
Koitz further teaches: wherein intersecting further comprises: identifying common characteristics in the participant preference information.  (Koitz: [ 0028 ] In some embodiments , the step “ generating or computing a compromise score ” determines the optimum values to fit the largest population of participants . This ensures that the comfort settings of the allocated room fits to most of the participants . In some embodiments , the step “ generating or computing a compromise score ” uses a user defined weighting of types of comfort information ( e . g . types of comfort information have different importance by computing a compromise score ) . For example , noise can have a bigger impact to the discomfort of some participants than temperature , while for others it can be the opposite .; [0046]: This way, space optimization is taken into account and the room booking system chooses the right room size. At this point, the optimum conditions for all participants who have accepted the meeting are calculated by the analytics engine, and the best fitting room is allocated. ;  [0045]: 5. The room booking system S1 is linked to an analytics engine which computes the actual preferences for each participant-these are a set of resulting interpolated values from those manually given and those inferred over time (e.g., months, years) based on the interactions of the participant with the rooms (s)he used. Each intervention of a participant to room conditions over time is an artificial neuron, which represents an input for the artificial neural network. For computing the actual preferences, some using (i) unsupervised algorithms for preference pattern analysis, e.g. patterns of participants' preferences, and (ii) supervised algorithms for participant group classification. The latter algorithms category may be used for computing a compromise score that gives the right room to a group of people, based on all their preferences. For instance, when having multiple meeting participants, individual preferences with regard to different comfort and wellbeing characteristics may vary, and through classification we determine the optimum values to fit the largest population.)
Claims 5, 12, and 18,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz further teaches: 
analyzing meeting space information; ([ 0021 ] In some embodiments , the current environmental conditions ( e . g . , temperature , humidity , etc . ) in the rooms are considered when allocating such that the best fitting rooms according to the compromise score are allocated .; [0063]: FIG . 4 illustrates an exemplary server S3 config ured for allocating rooms , especially meeting rooms , in one or more buildings ( e . g . office buildings , hotels ) . The server S3 comprises an interface 12 , configured to receive infor mation RI3 regarding rooms in one or more buildings , wherein the information RI3 regarding rooms comprises : availability of the rooms , capacity of the rooms , infrastruc ture of the rooms , and the current conditions in the rooms ( e . g . , temperature , humidity , etc . ) ; [0064]: In some embodiments , there is an analytics engine AE2 configured to compute a compromise score CS that gives the best suitable room to a group of participants , based on the information RI3 regarding rooms…; [0029]: and ideally a room is allocated that already best fits the compromise score along with the other meeting room requirements ( e . g . , infrastruc ture ) .)
Koitz/Naganathan fails to teach:
dynamically adjusting lights of a room in real-time based on the set of participant preference information.  
Saravanan however, in analogous art of meeting management, teaches: 
dynamically adjusting lights of a room in real-time based on the set of participant preference information.  (P. 1, col. 2, ¶2: “The sensors collect real-time data of the room and determine the parameters to be controlled such as temperature, relative humidity, pressure, human count, etc. Actuators, the output devices impart responsive electronic signals or physical action to control the devices.”; P. 2, col. 2-3, ¶: “Preferred ambience in the meeting room is achieved through the already-present appliances like AC, lighting and TV. The details are provided here…Electrical relays are used to perform ON-OFF control of lighting and other electrical appliances. IR sensors are placed in the meeting room which will trigger the relays when no movement is detected in the meeting room resulting in saving power.”; P. 3, col. 1,¶2: “AppIoT platform updates the microcontroller about a meeting request with the details about the meeting like meeting duration, participant’s unique ID, ambience preference etc. before the meeting commencement. Once the meeting commences, the gateway automatically performs the required operations to bring in the preferred ambience by controlling the appliances in the meeting room.”; P. 5, col. 2, ¶1: “It enables to set up personal  references on temperature, air conditioning, or light intensity, to view historical data on energy consumption, etc.”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan’s system and method(s) as described above, including determining workplace allocations based on meeting participant preferences, e.g. comfort preference including temperature, lighting, etc., to include dynamically adjusting the lights of a room based on the participant preferences in view of Saravanan in order to utilize a smart meeting room architecture that increases accessibility, security, and ease of use to smoothly carry out and manage meetings and meeting rooms and increases user comfort regarding meeting rooms and utilizing movement detection to control lights and provide power savings, e.g. by turning the lights on when participants are detected and off when no movement is detect (Saravanan: P. 2, col. 1, ¶3: Our SMR setup aims to increase accessibility, security and ease of use. Considering this, we have identified various use cases that resolve the user’s discomforts with regards to meeting rooms. The use cases presented here to cover the most required features to carry out meetings smoothly and to manage the meeting rooms.”; P. 2, col. 1, ¶2; P. 2, col. 2, ¶3: “IR sensors are placed in the meeting room which will trigger the relays when no movement is detected in the meeting room resulting in saving power.”) (see MPEP 2143 G).
.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Koitz in view of Naganathan in further view of Saravanan, as applied to claims 1, 8, and 15 above, in further view of 
Lamons et al. US 20160098687 A1 (hereinafter “Lamons”).
Claims 6, 13, and 19,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz fails to teach: wherein integrating and creating the monitoring package further comprises: receiving access to the PIMS and social network profile is granted via access credentials provided by the user, wherein integrating enables read …access to calendar applications, e-e-mail applications, and social media networks associated with the user; and storing the access credentials on a database.
Naganathan however further teaches: wherein integrating and creating the monitoring package further comprises: receiving access to the PIMS and social network profile is granted via access credentials provided by the user, wherein integrating enables read …access to calendar applications, e-e-mail applications, and social media networks associated with the user; and storing the access credentials on a database.  ([0074]; [0076]: The data connectors 405 generally represent appro priate hardware ( e . g . , processors , memory , etc . ) and / or soft ware for connecting to , or accessing , the data source services 403 in order to receive and transmit account data from the data source services 403 to the data preprocessor 406 . For example , one or more data connectors 405 can connect with the data source service 403 of Microsoft OutlookTM to read email and calendar information for the email and calendar accounts of the entity 102 - 107 .; [0085]: Upon starting, the data connectors 405 login (at 501) to the corresponding data source services 403 through an appropriate data channel. To gain such access, the data connectors 405 are previously set up with appropriate user credentials (e.g., usernames, passwords, etc.) for accessing the email accounts, calendar accounts, social networking accounts, etc. of the entities 102-107. These user credentials are entered into the meeting setup system 400 (e.g., through an appropriate data channel from the client devices 404) when the entities 102-107, or someone acting on their behalf, register with the meeting setup system 400 (and provide to the meeting setup system 400 an identification of the data source services 403 that they use). Therefore, the receipt of the user credentials and the registration of the entities 102-107 causes the data connectors 405 (e.g., those corresponding to the data source services 403 identified by the entities 102-107) to transmit login requests (and the user credentials for the entities 102-107) to the corresponding data source services 403, which receive the user credentials and compare them to stored values. A match of received and stored credentials causes the data source service 403 to transmit a login succeed response to the data connector 405.; [0086]: Receipt (and storage) of the login succeed response by the data connectors 405 causes the data connectors 405 to frequently or periodically transmit (at 502) account data requests (for the data associated with the accounts 111-117) to the corresponding data source services 403 through an appropriate data channel. Receipt (and storage) of the account data requests by the data source services 403 causes the data source services 403 to read and transmit the account data (or just account data that is new since a previous request) for the relevant accounts 111-117 to the data connectors 405 through an appropriate data channel. The data connectors 405 receive (and transiently store) the account data at 503.; [0151]: The data storage 1103 generally provides persistent storage (e.g., in a non-transitory computer readable medium 1107) for the programs (e.g., computer-executable instructions) and data used in operation of the processor 1101 and the main electronic memory 1102, such as, but not limited 1108 for performing the registration of the entities 102-107 and the receipt of the user credentials described above, ; Fig. 11)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz’ system and method(s) as described above, including determining workplace room allocations for planned meetings based on meeting participant preferences, to further include receiving access to the various data sources based on received credentials, enabling read/write access, and storing the credentials in view of Naganathan in order to provide an improvement system and techniques for setting up a meeting between people with minimum human interaction or interference such that users are relieved of the burden of organizing a meeting, errors are in scheduling are avoided or mitigated, and individual productivity is enhanced (Naganthan: [0026]-[0027]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Koitz’ room allocation/arrangement based on user preferences for environmental settings with the monitoring and integrating of various data sources for use in generating meeting proposals including determining proposed participants based on conversation threads monitored taught by Naganathan, as described above, in the same field of meeting optimization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz (Fig. 1-3; [0038]; [0056]-[0057]) describing retrieving from remote devices planned meeting data and participant data for use in determining optimal room arrangements, including receiving preference data via Email and/or other messenger service or building apps [0024]-[0025] or inferring over time ([0014]; [0046]), and Naganathan ([0107]; [0111]-[0112]) describing determining and providing proposed meeting parameters including meeting resources/artifacts such as seating or equipment [0049] and taking into consideration user preferences when scheduling ([0114]; [0115]: “records or learns the behavior or preferences of the meeting organizer (e.g., preferences for particular meeting rooms, meeting at certain times of the day, certain types of meeting room artifacts, particular meeting participants, etc.)”;) and other customer extensions and policies including meal preferences, selection of audio/visual equipment, etc. for the meeting, the results of the combination were predictable (MPEP 2143 A).

wherein integrating enables read and write access to calendar applications, e-e-mail applications, and social media networks associated with the user; (bold emphasis added)
Although Naganathan describes providing access to read data from the data sources, including e-mail applications, calendar applications, and social media networks (at least [0074] , [0076], [0085]) and describes providing appropriate hardware and software for handling read and write access request for data in the “graph database” ([0082]: The core processing engine 413 generally repre sents appropriate hardware ( e . g . , processors , memory , etc . ) and software for handling read and write access requests for the data in the graph database 300 in the data storage system 402 .”), Naganathan fails to clearly describe providing “write” access to the calendar applications, e-mail applications, and social media networks.
Lamons however, in analogous art of meeting management and scheduling, teaches: wherein integrating enables read and write access to calendar applications, e-e-mail applications, and social media networks associated with the user; (bold emphasis added) ([0096] Upon receipt of the invite (201), the server (119) checks for user availability (203A and 203B) by querying calendar data (105A) and (105B) for each user (103A) and (103B). This query is generally done in the background, without either user (103A) and (103B) being aware of it. A user's (103A) and (103B) calendar data (105A) and (105B) may be stored and/or maintained by the scheduling server (119) or related systems, in which case the server (119) will generally be able to access the calendar data (105A) and (105B) without any special permissions or settings. However, it will be typical that calendar data (105A) and (105B) also will be stored in an unrelated third party calendaring system, such as Microsoft.RTM. Exchange.RTM. server, or Google.RTM. Calendar. In this case, users (103A) and (103B) generally "share" or otherwise arrange for scheduling server (119) to have access to such calendar data (105A) and (105B). A master calendar is formed in the event cloud (121) and generally connected or linked to the third party calendaring system. The scheduling server (119) can then automatically access and perform read/write operations on calendar data (105A) and (105B) without requiring further user interaction, thereby increasing system automation and reducing the burden on users, subject to the technological limits imposed by third party calendaring systems. Again, the master calendar in the event cloud (121) is the definitive source of data for the decision engine (119), though the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan/ Saravanan’s system and methods as described above, including meeting management based on monitoring and integrating calendar, e-mail, and social networking data, to clearly include enabling read and write access to the monitored data sources in view of Lamons in order to increase system automation and reduce the burden on users in scheduling events (Lamons: [0096]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan/ Saravanan, as described above including providing authenticated read access to user data sources including calendar applications, e-mail applications and social media networks, to include providing write access to the data source applications or platforms as taught by Lamons in the same field of event/meeting management and scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz (Fig. 2-3; [0023]; [0038]) describing retrieving planned meeting data and providing the meeting room allocation output via various channels, Naganathan ([0074] , [0076], [0085]; [0082]) describing providing hardware and software components capable of performing read and write functions including reading data from various data source applications, including calendar, e-mail, and social networking platforms, and providing meeting invites via data channels associated with the participant accounts including as e-mails ([0004]; [0115]), and Lamons ([0071]; [0097] [0134]) .

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Koitz in view of Naganathan in further view of Saravanan, as applied to claims 1, 8, and 15 above, in further view of 
Yaari et al. US 20180046957 A1 (hereinafter “Yaari”).
Claims 7, 14, and 20,
Koitz/Naganathan/ Saravanan teach all the limitations of parent claims 1, 8, and 15 as described above. 
Koitz further teaches: displaying, by a user interface a computing device, one or more responsive prompts and e-mail …to the participants…(Koitz: [0024] In some embodiments, the comfort information (e.g. the environmental comfort preference information (e.g. temperature, brightness, or air quality preferences)) for the respective participants is provided directly to the computer system (e.g. [0025] server) acting as room allocation system or room booking system (e.g. via the query for a room, or by the respective participant). This can be accomplished via Email and/or via a messenger service. In some embodiments, the information regarding comfort preferences is provided by building users through their personal profiles, e.g., on their building user apps.)

Koitz/Naganathan/ Saravanan fails to teach: generating feedback based on meeting outcomes, wherein generating feedback comprises:
displaying, by a user interface a computing device, one or more responsive prompts and e-mail surveys to the participants about the effectiveness of the meeting; (bold emphasis added) 
comparing feedback input received from the participants with previous feedback input from the participants from similar meetings.  
Yaari however, in analogous art of meeting management and optimization, teaches: generating feedback based on meeting outcomes, wherein generating feedback comprises: (Yaari: [0105]: In some aspects, as shown at block 406, the method comprises generating an effectiveness score for 
displaying, by a user interface a computing device, one or more responsive prompts and e-mail surveys to the participants about the effectiveness of the meeting; (bold emphasis added) ([0064] Explicit effectiveness determiner 224 is generally responsible for determining explicit meeting effectiveness scores, which may be determined from explicit feedback provided by participants, including questionnaires, surveys, or any other type of explicit participant feedback (which may be detected by meeting features detector 213). Similar to derived effectiveness determiner 222, explicit effectiveness determiner 224 may include a participant-specific explicit effectiveness determiner 224a and a global explicit effectiveness determiner 224b. As can be appreciated, participant-specific explicit effectiveness determiner 224a may be responsible for determining explicit effectiveness scores for each individual participant and global explicit effectiveness determiner 224b may be responsible for determining explicit effectiveness scores for the meeting, with respect to all participants.; [0045]: Meeting features detector 213 may also detect feedback relating to the effectiveness of the meeting. For example, explicit feedback provided by participants, including questionnaires, surveys, or any other type of explicit participant feedback, may be detected by meeting features detector 213.; [0003] Embodiments of the present disclosure relate systems and methods for determining effectiveness of online meetings and providing actionable recommendations/insights based, in part, on the determined effectiveness. The features may be detected from correlated meeting data, such as a meeting invitation, or may be determined from data that was sensed, recorded, or tracked during the meeting. The determined meeting features may be used to evaluate effectiveness or productivity of a meeting. Effectiveness scores that reflect the meeting's effectiveness may be generated and, in one example, be represented as numeric values. Additionally, the effectiveness scores may be determined at a global 
comparing feedback input received from the participants with previous feedback input from the participants from similar meetings.  ([0004] Additionally, any number of inferences or patterns may be gleaned from the effectiveness scores and related data. As can be appreciated, the inferences and/or patterns may be determined at a global level, or for each participant. As a result, patterns relating to each participant and effectiveness scores for any number of features may be identified and clustered, or grouped, to provide models for predicting an effectiveness of future meetings for the participant.; [0020] Still further, using the determined meeting features, global meeting patterns may be determined by identifying semantically related features and determining correlations between the features. Accordingly, meetings having similar patterns and/or similar global effectiveness scores for a given feature may be clustered or grouped to provide models for determining inferences regarding future meetings or proposed future meetings. Similarly, the participant inferences and/or patterns may be determined based on participant effectiveness scores and related data for all meetings in which a participant has participated. As a result, patterns relating to each participant and effectiveness scores for any number of features may be identified and clustered, or grouped, to provide models for predicting a measure of effectiveness of future meetings (including proposed future meetings) for the participant; [0065]: In some embodiments, these weighted features are determined based on user preferences or settings (which may include privacy settings), or may be learned from past/historic meetings, which may include similar meetings with other users (crowd-sourced information). For instance, using explicit meeting-effectiveness feedback from historic meetings, it may be determined which features are more indicative (or predictive) of effective or ineffective meetings.; [0064] Explicit effectiveness determiner 224 is generally responsible for determining explicit meeting effectiveness scores, which may be determined from explicit feedback provided by participants, including questionnaires, surveys, or any other type of explicit participant feedback (which may be detected by meeting features detector 213). Similar 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Koitz/Naganathan/Saravanan’s system and method(s) as described above, including providing meeting arrangements based on participant preferences and retrieving customer preference data via email or messaging services, to clearly include generating participant feedback regarding effectiveness of the meeting by displaying prompts and e-mail surveys to collect feedback and comparing feedback from similar meetings in view of Yaari in order to improve meeting scheduling and efficiency of future meetings based on learning meeting patterns ( [0103]; [0107]; Abstract) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Koitz/Naganathan/Saravanan, as described above, including the determining of room arrangements based on participant preferences, with the determining of meeting effectiveness based on participant feedback and comparisons in view of Yaari in the same field of meeting management and optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Koitz ([0023]-[0025]) describing communicating with participants of the system via email and messenger services to collect participant preference data and communicating room allocations via email and messenger services and optimizing meetings and continuously learning and adapting the user preferences over time ([0014]; [0046]; [0057]) and Yaari ([0005]-[0006]; [0065]) describing predicting and optimizing effectiveness of meetings including weighting effectiveness of meeting features based on user preferences or settings or based on learning from past/historic meetings, the results of the combination were predictable, i.e. further communicating with participants using the various data channels including email and messenger services to solicit meeting effectiveness feedback for future meeting optimization, (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US20130263020 System and Method for Confirming Attendance for In-Person  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. at least: P. 37: “For most mouse interactions, pressing the mouse button only identifies an operation. User feedback is usually provided at this point. Releasing the mouse button activates (carries out) the operation.”, P.50: “The most common form of selection optimizes for the selection of a single object or a single range of objects.”, P. 158: “When the user switches pages, any property value changes for that page are applied, or, you can prompt the user with a message box whether to apply or discard the changes."
        2 Nawaz, Tahir, Fabio Poiesi, and Andrea Cavallaro. "Measures of effective video tracking.” IEEE Transactions on Image Processing 23.1 (2013): 376-388. 
        3 Trucco, Emanuele, and Konstantinos Plakas. "Video tracking: a concise survey." IEEE Journal of oceanic engineering 31.2 (2006): 520-529.
        4 Kortuem, Gerd, et al. "Smart objects as building blocks for the internet of things." IEEE Internet Computing 14.1 (2009): 44-51.